DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 16/740,737 filed on January 13, 2020, presents claims 1-14 for examination. The instant application claims priority to foreign application EP19386003.8, filed on January 15, 2019

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The disclosure is objected to because of the following informalities: the last sentence which states purported merits and “[Figure 2]” should be deleted from the Abstract sheet.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 10, lines 8-9 recite, with emphasis added, “a cache buffer to store information on requests awaiting servicing by the cache, data awaiting allocation into the cache.” The only “cache” recited prior to “the cache” on line 8 is “a cache buffer” and it is unclear whether these are the same. Based on Applicant’s specification, a “cache buffer” appears to distinct from a “cache,”1 thus for purposes of compact prosecution only, Examiner has interpreted claim 10 as reciting -- a cache buffer to store information on requests awaiting a  cache, data awaiting allocation into the cache --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuraski (20020199151 -- hereinafter Zuraski; see IDS dated 1/13/20).

	With respect to claim 1, Zuraski discloses An apparatus comprising: 
	processing circuitry to perform data processing in response to instructions (e.g., Figs. 3 and 9 and associated text, e.g., [0034], FIG. 3, a block diagram of one embodiment of a microprocessor 10 is shown.); 
	at least one control storage element to store internal state for controlling operation of the processing circuitry (e.g., Figs. 3, 6, 7A, particularly Instruction Cache 16 and Data Cache 28, and Fig. 9.); and 
	checksum generating circuitry to receive at least one item of internal state (e.g., Fig. 7B, particularly 182A, 184A, 188A [items of internal state] and associated text, e.g., [0016] In one embodiment, the microprocessor may also include parity generation and checking logic; see also [0017] Similarly, the microprocessor may also include error checking and correction logic configured to generate error checking and correction code bits for the data bytes stored in the level two cache.) stored in said at least one control storage element following processing of a sequence of instructions by the processing circuitry, and to generate a checksum based on said at least one item of internal state (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0016] In one embodiment, the microprocessor may also include parity generation and checking logic that is configured to generate the parity bits for the instruction bytes stored in the level two cache; [0017] Similarly, the microprocessor may also include error checking and correction logic configured to generate error checking and correction code bits for the data bytes stored in the level two cache; [0079], Parity bit 180A may be calculated to generate either even parity or odd parity based on the sum of predecode bits 182A and instruction bytes 184A [generate a checksum based on said at least one item of internal state]; see also [0091], parity unit 402 may generate parity bits for instruction bytes 184A as they are read out of instruction cache 16 and written to level two cache 50. Similarly, level two cache may be configured to generate ECC bits for data bytes 188A as they are read out of data cache 28 and stored to level two cache 50. The remainder of the system may operate in a similar fashion to the embodiment of FIG. 7A; see also [0066], [0081-83], [0087], [0089], and [0100].); in which: 
	the checksum generating circuitry is configured to store said [checksum] in a diagnostic storage location (Id., particularly, [0079], Parity bit 180A may be calculated to generate either even parity or odd parity based on the sum of predecode bits 182A and instruction bytes 184A.) from which information is accessible to a diagnostic control agent, said diagnostic control agent comprising at least one of software executing on the processing circuitry and an external device (e.g., Figs. 3, 6, and 7A, and 7B, particularly,  along with associated text, e.g., [0083], When the data is read back from memory, the parity circuit this time acts as a checker [diagnostic control agent].... The parity generator/checker circuit will be able to determine that one bit is incorrect... Advantageously, parity generation and .  

	With respect to claim 2, Zuraski also discloses in which the checksum generating circuitry comprises a selector to select said at least one item of internal state from among a plurality of items of internal state received from a plurality of control storage elements (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0086], stored to indicate what type of information is stored therein. The identifier bit 190 may be used by the demux 316 in order to select whether the output from parity checking unit 314 or error checking and correction unit 312 as output 320.); and the selector is configured to select said at least one item of internal state based on a selection control signal (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., Id.; see also [0087], Demux 316 may be configured to receive the indicator or data type bits 170 (e.g., bits 190 and 192) in order to select the output from parity checking unit 314 or ECC unit 312. ) which is set by the diagnostic control agent or generated based on configuration information set by the diagnostic control agent (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0086], Demux 316 may also be configured to assert or output an error interrupt signal 318 in response to receiving an error indication from parity checking unit 314 or error checking and correction unit 312.).

	With respect to claim 9, Zuraski also discloses in which the internal state stored in said at least one control storage element is inaccessible to the diagnostic control agent (e.g., Figs. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of Ozer et al. (20170075760 – hereinafter Ozer).

	With respect to claim 3, Zuraski also discloses in which the selection control signal is derived from a selection control value stored in a [software-writable register] (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0086], bit 190 may be used by the demux 316 in order to select whether the output from parity checking unit 314 or error checking and correction unit 312 as output 320; [0087], Demux 316 may be configured to receive the indicator or data type bits 170 (e.g., bits 190 and 192) in order to select the output from parity checking unit 314 or ECC unit 312.).
	To the extent that Zuraski dose not appear to explicitly disclose software-writable register, this is taught by Ozer (e.g., Figs. 5 and 15-16 along with associated text, e.g., [0076], In general, each portion of the storage element 24 may simply be a collection of two or more bits which are combined to form the same parity value, regardless of the physical position of the corresponding bitcells or flip-flops in hardware or the logical layout when the register is accessed by software; [0077] The storage element 24 discussed above may be any kind of circuitry for storing a data value, such as a register, set of flip-flop, SRAM storage, or any other form of circuitry see also [0075].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Ozer because registers provide fast access and the invention of Ozer can have a “lower hardware cost” (see Abstract).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of Karim et al. (20020095642 – hereinafter Karim).

	With respect to claim 4, Zuraski also discloses in which the checksum generating circuitry is configured to control whether the checksum is [updated] in response to the at least one item of internal state, based on a checksum [update] enable signal set by the diagnostic control agent or generated based on configuration information set by the diagnostic control agent (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0091], parity unit 402 may generate parity bits for instruction bytes 184A as they are read out of instruction cache 16 and written to level two cache 50. Similarly, level two cache may be configured to generate ECC bits for data bytes 188A as they are read out of data cache 28 and stored to level two cache 50. The remainder of the system may operate in a similar fashion to the 
	Although Zuraski does not appear to explicitly disclose updated or update, this is taught in analogous art, Karim (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0056], According to a preferred embodiment of the present invention, the output 236 with the new checksum value can be selectively coupled to the register one 102, as may be selected by a processor that operates with the incremental checksum circuit 100; see also [0003], if the devices make any changes to bits of information in the data packets then the device has to update the checksum information for such data packets; see also Abstract and [0053-55].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Karim because it provides an effective means to “improve the processing speed of incremental checksum operations in computing systems,” as suggested by Karim (see [00020]).

	With respect to claim 8, Zuraski also discloses in which the checksum generating circuitry is configured to generate a new value for the checksum [using a checksum function which depends on a previous value of the checksum] and the at least one item of internal state e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0016] In one embodiment, the microprocessor may also include parity generation and checking logic [checksum generating circuitry] that is configured to generate the parity bits for the instruction bytes stored in the level two cache; [0079], Parity bit 180A may be calculated to generate either even parity or odd parity based on the sum of predecode bits 182A and instruction bytes 184A; see also [0091], parity unit 402 may generate parity bits for instruction bytes 184A as they are read out of instruction cache 16 and written to level two cache 50. Similarly, level two cache may be configured to generate .
Zuraski does not appear to explicitly disclose using a checksum function which depends on a previous value of the checksum. However, this is taught in analogous art, Karim (e.g., Figs. 1-2 and 5 along with associated text, e.g., Abstract, A method and a computing system compute an incremental checksum corresponding to a data packet. The incremental checksum is computed within one processor cycle of a processor. A first register (102) stores first checksum information corresponding to a data packet. A second register (104) stores second checksum information corresponding to old information being deleted from the data packet. A third register (106) stores third checksum information corresponding to new information being added to the data packet. An incremental checksum circuit (100), electrically connected to the first register (102), to the second register (104), and to the third register (106), provides resulting checksum information corresponding to the data packet after deleting the old information from the data packet and adding the new information to the data packet. The resulting checksum information is selectively stored in the first register (102); see also [0053-56].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Karim because it provides an effective means to “improve the processing speed of incremental checksum operations in computing systems,” as suggested by Karim (see [00020].)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of Karim, as applied to claim 4 above, and further in view of Ozer.

	With respect to claim 5, Zuraski also discloses comprising circuitry to assert the checksum [update] enable signal in response to a write to [a software-writable register] (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0091], parity unit 402 may generate parity bits for instruction bytes 184A as they are read out of instruction cache 16 and written to level two cache 50; see also [0086-87.) and Karim teaches update (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0056], According to a preferred embodiment of the present invention, the output 236 with the new checksum value can be selectively coupled to the register one 102, as may be selected by a processor that operates with the incremental checksum circuit 100; see also [0003], if the devices make any changes to bits of information in the data packets then the device has to update the checksum information for such data packets; see also Abstract and [0053-55].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Karim for the same reason set forth above with respect to claim 4.
	To the extent that Zuraski in view of Karim does not appear to explicitly disclose software-writable register, this is taught by Ozer (e.g., Figs. 5 and 15-16 along with associated text, e.g., [0076], In general, each portion of the storage element 24 may simply be a collection of two or more bits which are combined to form the same parity value, regardless of the physical position of the corresponding bitcells or flip-flops in hardware or the logical layout when the register is accessed by software; [0077] The storage element 24 discussed above may be any kind of circuitry for storing a data value, such as a register, set of flip-flop, SRAM storage, or any other form of circuitry see also [0075].)
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of Ozer.

	With respect to claim 6, Zuraski does not appear to explicitly disclose in which the diagnostic storage location comprises a software-accessible register accessible to software executed by the processing circuitry.  However, this is taught in analogous art, Ozer (e.g., Figs. 5 and 15-16 along with associated text, e.g., [0076], In general, each portion of the storage element 24 may simply be a collection of two or more bits which are combined to form the same parity value, regardless of the physical position of the corresponding bitcells or flip-flops in hardware or the logical layout when the register is accessed by software; [0077] The storage element 24 discussed above may be any kind of circuitry for storing a data value, such as a register, set of flip-flop, SRAM storage, or any other form of circuitry; [0075], as shown in FIG. 15 it is also possible for the parity storage element to be a portion of the same storage element 24 used to store the state indicating value A, B..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Ozer because registers provide fast access and the invention of Ozer can have a “lower hardware cost” (see Abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of .

	With respect to claim 7, Zuraski does not appear to explicitly disclose trace circuitry to monitor data processing by the processing circuitry and to output, to a trace buffer, trace data indicative of properties of, or events occurring during, the data processing performed by the processing circuitry; in which: the diagnostic storage location comprises the trace buffer.  However, this is taught in analogous art, Read (e.g., col. 15:29-38, When a TNC 78 initiates either a service request or a release request, it may set a bit indicating that a trace is to be performed on all the transactions caused by the request. The trace function is used by the maintenance software for fault isolation, i.e., to determine the point at which communications between boards are interrupted. The trace bit is transmitted along with the request and causes each board that handles the request to store all associated information in the trace buffers, which are available via the maintenance shell; col. 42:16-22, A trace indicator signal is also available on the connection control bus 111. When the trace signal is set for bus cycle, both GWY addresses, parity bits, and trace signal transmitted in that cycle are loaded into trace buffers [diagnostic storage location comprises the trace buffer] on both TIN halves. A "trace complete" flag is set to indicate that the buffer has been loaded.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Read because tracing provides an effective means of fault isolation, as suggested by Read (see col. 15:32-35).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of Burger et al. (20170083326 – hereinafter Burger).

	With respect to claim 10, Zuraski does not appear to explicitly disclose in which the at least one control storage element comprises at least one of: register hazarding circuitry to store register tracking information for detecting register hazards between respective instructions processed by the processing circuitry; memory hazarding circuitry to store address tracking information for detecting address hazards between respective memory access requests to be serviced by a memory system; a cache buffer to store information on requests awaiting servicing by the cache, data awaiting allocation into the cache, or data awaiting writeback to memory; bus control circuitry to store information on bus requests made on a bus; and a memory controller to store information on memory access requests made to a memory.  However, this is taught in analogous art, Burger (e.g., Figs. 1-2 and 14 along with associated text, e.g., [0059], an instruction block can be committed when the register writes are written to as the register file, the stores are sent to a load/store unit or memory controller, and the commit signal is generated; [0092], In some examples, memory load and store instructions access memory during execution of the instruction block, but additional hardware catches memory hazard conditions (e.g., read after write hazards) to ensure that the main memory appears as if the instructions were executed according to their relative ordering; [0123], 1460, and one or more communication connection(s) 1470. An interconnection mechanism (not shown) such as a bus, a controller, or a network, interconnects the components of the computing environment 1400; [0134], In some examples, the register file raises a signal or stalls execution of instruction blocks depending on values of write masks and register write vectors indicating a register hazard.).
.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of Nakai (20200183782 – hereinafter Nakai).

	With respect to claim 11, Zuraski discloses A method for diagnostic testing of an apparatus comprising processing circuitry to perform data processing in response to instructions (e.g., Figs. 3 and 9 and associated text, e.g., [0034], FIG. 3, a block diagram of one embodiment of a microprocessor 10 is shown.), and at least one control storage element to store internal state for controlling operation of the processing circuitry (e.g., Figs. 3, 6, 7A, particularly Instruction Cache 16 and Data Cache 28, and Fig. 9.); 
	the method comprising: 
	controlling checksum generating circuitry of the apparatus to generate a checksum based on at least one item of internal state stored in said at least one control storage element following processing of a sequence of instructions by the processing circuitry (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0016] In one embodiment, the microprocessor may also include parity generation and checking logic [checksum generating circuitry] that is configured to generate the parity bits for the instruction bytes stored in the level two cache; [0079], Parity bit 180A may be calculated to generate either even parity or odd parity based on the sum of predecode bits 182A and instruction bytes 184A [controlling checksum generating circuitry of the apparatus to generate a checksum based on at least one item of ; 	
	reading the checksum generated by the checksum generating circuitry from a diagnostic storage location accessible to a diagnostic control agent, where the diagnostic control agent comprises at least one of software executing on the processing circuitry and an external device (e.g., Figs. 3, 6, and 7A, and 7B, particularly, along with associated text, e.g., [0083], When the data is read back from memory, the parity circuit this time acts as a checker [diagnostic control agent].... The parity generator/checker circuit will be able to determine that one bit is incorrect; see and [0086-89] and [0091].); and 
	[comparing the checksum read from the diagnostic storage location with a target value] to determine whether an event of interest occurred during the processing of the sequence of instructions by the processing circuitry (e.g., Figs. 3, 6, and 7A, and 7B, particularly,  along with associated text, e.g., [0083], When the data is read back from memory, the parity circuit this time acts as a checker.... The parity generator/checker circuit will be able to determine that one bit is incorrect [determine whether an event of interest occurred during the processing of the sequence of instructions by the processing circuitry]... Advantageously, parity generation and checking may be performed in parallel with the reading and writing operation of the memory. Thus, parity generation and checking need not slow down the operation of the memory system. .
	Although Zuraski discloses using parity bits, i.e. checksum, to detect errors, it does not appear to explicitly disclose comparing the checksum read from the diagnostic storage location with a target value.  However, this is taught in analogous art, Nakai (e.g., 2 and 4-8 along with associated text, e.g., [0056], After the syndrome bits are generated by the ECC module 220, they may be compared to the parity bits [checksum] to determine whether there is an error.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zuraski with the invention of Nakai because it provides an efficient effective means for locating and correcting errors as suggested by Nakai (see [0004]; see also [0018-21], [0037], and [0056].).  

	With respect to claim 12, Zuraski also discloses selecting, based on selection control information set by the diagnostic control agent, said at least one item of internal state from among a plurality of items of internal state stored in a plurality of control storage elements of the apparatus (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0086], stored to indicate what type of information is stored therein. The identifier bit 190 may be used by the demux 316 in order to select whether the output from parity checking unit 314 or error checking and correction unit 312 as output 320. Demux 316 may also be configured to assert or output an error interrupt signal 318 in response to receiving an error indication from parity checking unit 314 or error checking and correction unit 312; [0087], Demux 316 may be configured to receive the indicator or data type bits 170 (e.g., bits 190 and 192) in order to select the output from parity .

	With respect to claim 13, Nakai further discloses A non-transitory storage medium storing a computer program for controlling an apparatus to perform the method of claim 11 ([0132], Processor 1210 may, for example, be configured to execute computer-readable instructions stored in memory array 100-b to cause device 1205 perform various functions or tasks; see also [0172]; see also the reaction of claim 11 above.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zuraski with the invention of Nakai for the same reason set forth above with respect to claim 11.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of Nakai, as applied to claim 13 above, and further in view of Tan et al. (20190250969 – hereinafter Tan).

	With respect to claim 14, Zuraski in view of Nakai does not appear to explicitly disclose in which the computer program comprises a software test library (STL) program.  However, this is taught in analogous art, Tan ([0002], [0002] Self-test by software, also known as Software Test Library (STL), is a method for providing diagnostic coverage for safety-related integrated circuits (ICs). An STL is an SW program which is periodically executed in the field by a processing unit.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Tan because “STLs are .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Wikipedia, “Parity Bit,” teaches that even parity is a case of cyclic redundancy check. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/

/S. Sough/SPE, Art Unit 2192

                                                                                                                                                                                                       





	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicant’s specification at p. 8, line 9-13, “For example, the instruction cache 6 and data cache 30 may, in addition to the cache storage 34 which stores the actual data or instructions, also include one or more buffers for buffering requests made to the cache or by the cache.” (Emphasis added)